Mr. Chief Justice Shepard
delivered the opinion of the Court:
1. The act approved February 1, 1913, is entitled: “An Act to Regulate the Business of Loaning Money on Security of Any Kind by Persons, Firms, and Corporations Other Than National Banks, Licensed Bankers, Trust Companies, Savings Banks, Building and Loan Associations, and Real Estate Brokers in the District of Columbia.”
The 1st section makes it unlawful to engage in the business of lending money “upon which a rate of interest greater than 6 per centum per annum is charged on any security of any kind, direct or collateral, tangible or intangible, without procuring license.” Said license tax is fixed at $500 per annum. “No license shall be granted to any person, firm, or voluntary association unless such ¡person and the members of any such firm or voluntary association shall be bona fide residents of the District of Columbia, * * * and no license shall be granted to any joint stock company, incorporated society, or corporation unless and until such company, society, or'corporation shall, in writing and in due form, to be first approved by and filed with the commissioners of the District of Columbia, appoint an agent, resident in the District of Columbia, upon whom all judicial and other process or legal notice directed to such company, society, or corporation may be served.”
Section 2 provides that all applications for licenses must be made in writing to the commissioners, and sets out the require*47ments of said applications. Section 3 requires a bond for $5,000, conditioned that the obligor will not violate any law relating to such business. Persons recovering judgment against licensees may, if the same be not satisfied, have a copy of said bond delivered to them, and may sue thereon in their own names. Said bond shall be renewed and refiled annually.
Section 4 requires licensees to keep a registry of all loans, showing dates of loans, amounts, rate of interest, where property is situated, etc.; and to make an annual statement to the commissioners in the form of a trial balance of their books, showing liabilities and assets, and giving such other information as may be called for.
Section 5 provides that no such loan shall exceed $200, and that no greater interest than 1 per cent per month, shall be charged, and provides for forfeiture of one fourth of the principal of the loan when a greater rate of interest than that fixed is exacted.
Section 6 provides that complaints against a licensee shall be made in writing to the commissioners, who shall have hearings of the same, of wdiich notice shall be given to the party complained of, whose license, after notice and opportunity to be heard, may be revoked for good cause shown.
Other sections provide penalties for violations of the act, and other things relating to charges and fees.
Section 12 repeals all acts and parts of acts inconsistent herewith.
The foregoing is not a complete synopsis of this lengthy act. It merely presents an outline of its general object, with an abstract or recital of such portions of the act only as are directly involved in the determination of this particular case.
2. There had been much public complaint attending the lending of money in the District of Columbia, in comparatively small sums, upon pledge or other security, by persons engaged in the business, whether technically pawnbrokers within the meaning of former licensing acts or not.
The act undertook to remedy these mischiefs, in part at least, through' license and regulation.
*48In return for the somewhat high license tax and the regulations imposed, this class of lenders is given the right to exact a greater rate of interest than is permitted to bankers and others who are excluded from its operation; and it does not include any who lend at a rate not greater than 6 per cent per annum.
In general terms a pawnbroker may be said to be one who lends money, usually in small sums, upon property delivered in pledge. While it is true that the definition is more precise in the act of 1889 than in this, we are of the opinion that the business is within its scope. It is to be borne in mind that the act of 1889 was intended to apply to pawnbrokers exclusively, and its definition was necessarily precise, so as not to include others lending money in small sums upon security generally; whereas the description of the present act was broadened so as to include all.
Eelating, therefore, to the same subject-matter, and intended as a substitute for it and the subsequent amendatory acts, the latter, if valid,' had the effect to repeal the former. Fulton v. District of Columbia, 2 App. D. C. 431, 438, and eases there cited.
3. It is agreed that the judgment below rested upon the ground that the act of 1913 is unconstitutional and void, because of the discrimination made in the 1st section between residents of the District and nonresidents, and between residents of other States and incorporated associations of other States.
That there is such discrimination cannot be denied; and the question is, considering the nature of the business regulated, whether the classification and discrimination are within the power of Congress. Congress, in legislating for the District of Columbia, is vested with the ordinary police power of the States within their several limits, and is not limited by the provisions of the 14th Amendment. However, -as has been said in a former case, “The power is exclusive, but it is not unlimited, nor is it arbitrary.” Curry v. District of Columbia, 14 App. D. C. 423, 438. In that case, which is relied on here by the appellee, it was held there could be no discrimination between certain persons in the District, pursuing .a business neither injurious *49nor objectionable, and at all timos open to be froclv pursued by those desirous to engage in it, whereby certain ones of the same class were given a substantial, practical advantage over others. The regulation of the rates of interest is a matter clearly within the police power. Griffith v. Connecticut, 218 U. S. 563, 569, 54 L. ed. 1151, 1153, 31 Sup. Ct. Rep. 132. The business of lending money in small sums upon pledge or security is one within the police power and subject not only to license, but also to regulation for the prevention of mischiefs attending it. State v. Hurlburt, 82 Conn. 232, 72 Atl. 1079; Griffith v. Connecticut, 218 U. S. 563, 570, 571, 54 L. ed. 1551, 1154, 31 Sup. Ct. Rep. 132.
As said in the case last cited (p. 569) : “The power to regulate existing, the details of the legislation and the exceptions proper to be made rest primarily within the discretion of the State legislature, and ‘unless such regulations are so unreasonable and extravagant as to interfere with property and personal rights of citizens, unnecessarily and arbitrarily, they are within the power of the State; and the classification of the subjects of such legislation, so long as such classification has a reasonable basis, and is not merely arbitrary selection without real difference between the subjects included and those omitted from the law, does not deny to the citizen the equal protection of the laws.’ Watson v. Maryland, 218 U. S. 173, 54 L. ed. 987, 30 Sup. Ct. Rep. 644.”
In Watson v. Maryland the principal objection urged to an act regulating the practice of medicine and licensing physicians was the exception of resident physicians or assistant physicians at hospitals and students on hospital and dispensary duties. The court said (p. 180) : “The selection of the exempted classes was within the legislative power, subject only to the restriction that it be not arbitrary or oppressive, and apply equally to all persons similarly situated. We cannot say that these exceptions nullify the law.”
It is the settled doctrine of the Supreme Court of the United States in cases arising under the 14th Amendment, which in some respects is more restrictive of State legislation than is *50the 5th Amendment restrictive of Federal legislation, that the legislature is the judge of the means necessary to an end within its power, and unless its regulations are palpably arbitrary and oppressive, it is not for the courts to say that they are beyond the exercise of the legitimate power of legislation.
“The legislature, being familiar with local conditions, is, primarily, the judge of the necessity of such enactments. The mere fact that a court may differ with the legislature in its views of public policy, or that judges may hold views inconsistent with the propriety of the legislation in question, affords no ground for judicial interference, unless the act in question is unmistakably and palpably in excess of legislative power.” McLean v. Arkansas, 211 U. S. 539, 547, 53 L. ed. 315, 319, 29 Sup. Ct. Rep. 206; see also Barrett v. Indiana, 229 U. S. 26, 29, 57 L. ed. 1050, 1052, 33 Sup. Ct. Rep. 692; Murphy v. California, 225 U. S. 623, 630, 56 L. ed. 1229, 1232, 41 L.R.A.(N.S.) 153, 32 Sup. Ct. Rep. 697; Quong Wing v. Kirkendall, 223 U. S. 59, 62, 56 L. ed. 350, 351, 32 Sup. Ct. Rep. 192.
This power of classification of persons, making different provision in relation to residents, and nonresidents, has frequently been upheld as being reasonable. Travellers’ Ins. Co. v. Connecticut, 185 U. S. 364, 46 L. ed. 949, 22 Sup. Ct. Rep. 673; Field v. Barber Asphalt Paving Co. 194 U. S. 618, 48 L. ed. 1142, 24 Sup. Ct. Rep. 784; District of Columbia v. Brooke, 214 U. S. 138, 150, 53 L. ed. 941, 945, 29 Sup. Ct. Rep. 560; Watson v. Maryland, 218 U. S. 173, 179, 54 L. ed. 987, 990, 30 Sup. Ct. Rep. 644.
In determining whether the classification is reasonable or arbitrary, “not only the final purpose of the law must be considered, but the means of its administration, — the ways it may be defeated.” St. John v. New York, 201 U. S. 633, 637, 50 L. ed. 896, 898, 26 Sup. Ct. Rep. 554, 5 Ann. Cas. 909.
The purpose of the act under consideration was to cure mischiefs resulting from money lending of the kind defined, through former inefficient, or want of, regulation. The new regulations requiring bonds, suable by injured persons, notices *51to licensees of complaints, investigations, etc., upon which the successful administration of the new law, in a measure, depended, and through want of which it might be defeated, was the apparent reason why licensees, in the ease of natural persons and unincorporated associations, were limited to residents. These were within the jurisdiction, and could be personally served with process, and the notices required. Such persons living out of the District could not be so served. The reason for this discrimination is emphasized by the admission of corporations of other States, which is also claimed to be an arbitrary discrimination. Such corporations could be required, as a condition of permission to do business in the District, to designate some resident upon whom personal service of process and notice could be had.
Such corporations were therefore in the condition of resident persons for all the purposes of the act. We are not prepared to say that these are not reasonable grounds for the classification; much less that they are palpably unreasonable and arbitrary.
The judgment is reversed with costs, and the cause remanded, for further proceedings not inconsistent with this opinion.

Reversed.

On application of the appellant a writ of error to the Supreme Court of the Dnited States was allowed by this couF on November 7, 1913, and the following Per Curiam opinion delivered :
In view of the action of the Chief Justice of the Supreme Court of the Dnited States in granting a writ of error in the case of United States Surety Co. v. American Fruit Product Co. 40 App. D. C. 239, the writ is allowed as prayed, and the bond for. costs on said writ is fixed at the sum of $300.